 Case 2:18-cv-00141-GJQ-MV ECF No. 49 filed 04/24/20 PageID.356 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION
                              __________________________

RODNEY WILLIAMSON #186967,

               Plaintiff,                                          Case No. 2:18-CV-141

v.                                                                 HON. GORDON J. QUIST

REBECCA FREYTAG, et al.,

            Defendants.
__________________________/


               ORDER ADOPTING REPORT AND RECOMMENDATION

       This is a civil rights action brought by state prisoner, Rodney Williamson, pursuant to 42

U.S.C. § 1983. Defendants have filed a Motion for Summary Judgment Based on Failure to

Exhaust. (ECF No. 28.) On January 23, 2020, U.S. Magistrate Judge Maarten Vermaat issued a

Report and Recommendation (R. & R.), recommending that Defendants’ motion be granted in part

and denied in part. (ECF No. 42.) On the same date, Judge Vermaat granted Plaintiff’s motion to

file an amended complaint. (ECF No. 43.) Defendants subsequently filed an objection. (ECF No.

45.)

       Upon receiving objections to the R. & R., the district judge “shall make a de novo

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made.” 28 U.S.C. § 636(b)(1). This Court may accept, reject, or modify any

or all of the magistrate judge’s findings or recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ.

P. 72(b). After conducting a de novo review of the R. & R., the objections, and the pertinent

portions of the record, the Court concludes that the R. & R. should be adopted.
 Case 2:18-cv-00141-GJQ-MV ECF No. 49 filed 04/24/20 PageID.357 Page 2 of 3



       Defendants argue that the Court should reject the R. & R. because Plaintiff’s amended

complaint rendered Defendants’ motion for summary judgment moot. The general rule is that an

amended complaint supersedes the original complaint; therefore, dispositive motions pertaining to

the original complaint are moot. See Parks v. Federal Exp. Corp., 1 F. App’x 273, 277 (6th Cir.

2001). But, as with all general rules, there are exceptions. “If some of the defects raised in the

original motion remain in the new pleading, the court simply may consider the motion as being

addressed to the amended pleading.” 6 C. Wright & A. Miller, Federal Practice & Procedure §

1476 (3d ed. 2020). Some courts have determined that a dispositive motion is not moot “when the

amended complaint is substantially identical to the original complaint.” Greater Cincinnati

Coalition for Homeless v. City of Cincinnati, No. 1:08-CV-603, 2009 WL 3029661, at *3 (S.D.

Ohio Sept.16, 2009); see also Mandali v. Clark, No. 2:13-CV-1210, 2014 WL 5089423, at *2

(S.D. Ohio Oct. 9, 2014); Smith v. GE Aviation, No. 3:10-CV-13, 2011 WL 2790166, at *1 (S.D.

Ohio July 15, 2011)

       In the instant case, Plaintiff’s amended complaint is substantially identical to his original

complaint. After screening the original complaint, the Court concluded that Plaintiff’s viable

claims were equal protection claims against Defendants Webb, Freytag, and Line, and a retaliation

claim against Defendant Line. (ECF No. 6 at PageID.78) The retaliation claim alleges that

Defendant Line threatened to transfer Plaintiff to the “hole” in response to Plaintiff’s grievances.

(ECF No. 6 at PageID.77.) As the magistrate judge correctly concluded, “[t]he only new allegation

in the amended complaint is that Defendant Line also threatened Plaintiff with a false misconduct

ticket.” (ECF No. 43 at PageID.335.) This new allegation has no bearing on whether Plaintiff

exhausted his administrative remedies on the equal protection claims against Defendant. And

although the new allegation expands Plaintiff’s retaliation claim against Defendant Line, Plaintiff



                                                 2
 Case 2:18-cv-00141-GJQ-MV ECF No. 49 filed 04/24/20 PageID.358 Page 3 of 3



alleged that Defendant Line threatened to “set [his] ass up” in the grievance at issue. (ECF No.

29-3 at PageID.187.) Thus, the ruling on the exhaustion issue would remain the same on any

future motion—a general issue of material fact exists as to whether Plaintiff exhausted his

administrative remedies on the retaliation claim against Defendant Line. To not rule on this

pending summary judgment motion “would be to exalt form over substance.” 6 C. Wright & A.

Miller, Federal Practice & Procedure § 1476 (3d ed. 2020). In addition, as noted by the magistrate

judge, Defendants can request a bench trial to resolve the exhaustion issue.

       Accordingly, IT IS HEREBY ORDERED that the January 23, 2020, Report and

Recommendation (ECF No. 42) is adopted as the Opinion of the Court. Defendants’ objection

(ECF No. 45) is overruled.

       IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment Based on

Failure to Exhaust (ECF No. 28) is granted in part and denied in part. The equal protection

claim against Defendant Line is dismissed without prejudice.

       This case will proceed on the retaliation claim against Defendant Line and the equal

protection claims against Defendant Webb and Freytag.




Dated: April 24, 2020                                        /s/ Gordon J. Quist
                                                            GORDON J. QUIST
                                                      UNITED STATES DISTRICT JUDGE




                                                3
